Citation Nr: 1810873	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This matter was previously remanded by the Board in July 2017 for additional development.  


FINDING OF FACT

The evidence of record, particularly the September 2011 opinion from psychologist, J.A., demonstrates that the Veteran has PTSD related to his combat experiences in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. § 1110, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

Service connection for PTSD is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


